Citation Nr: 0011018	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-32 653A	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in the June 11, 
1982 Board of Veterans' Appeals (Board) decision which denied 
entitlement to an evaluation in excess of 20 percent for the 
service-connected traumatic arthritis of the spine.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to 
February 1970.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error in a June 11, 
1982 Board decision.


FINDINGS OF FACT

1.  The June 1982 Board decision found that the veteran's 
back disability was no more than moderately impairing.

2.  The appellant has alleged that error was committed when 
the Board failed to consider all applicable laws and 
regulations.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the June 11, 1982 Board decision, which had denied 
entitlement to an evaluation in excess of 20 percent for the 
service-connected low back disability, fails to meet the 
threshold pleading requirements for revision of the Board 
decision on the grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1403, 1404 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the June 11, 1982 Board decision 
which had concluded that an evaluation in excess of 20 
percent was not warranted for the service-connected traumatic 
arthritis of the spine.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. 

In this case, the moving party has not demonstrated that the 
Board's June 1982 decision contains CUE.  That determination 
had found that the evidence of record had not established 
that he was entitled to an evaluation in excess of 20 percent 
for the service-connected back disability.  

The moving party has argued that the Board should have 
handled the issue as one concerning the propriety of a 
reduction and not as a claim for an increased evaluation.  
The failure to properly construe the issue lead to the 
failure to consider the applicability of 38 C.F.R. § 3.344 
(1981), which stated that, for those evaluations which have 
been in effect for five years or more, the rating agency is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  However, it is found that such an 
allegation does not constitute a valid claim of CUE in this 
case.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

As noted above, the appellant has argued that the Board 
incorrectly handled the case as a claim for an increased 
evaluation when it should have considered whether the 
evaluation assigned to the back disability had been correctly 
reduced.  Because the issue was handled improperly, the Board 
allegedly committed error when it did not apply the 
provisions of 38 C.F.R. § 3.344 (1981) to the veteran's 
claim.  A review of the record does indicate that the 
December 1981 rating action, which was the action appealed by 
the veteran and which ultimately lead to the June 1982 Board 
decision, did involve the reduction of the evaluation 
assigned to the service-connected back disability from 40 to 
20 percent.  The Board's decision did not address the 
applicability of 38 C.F.R. § 3.344.  However, the question 
arises as to whether this failure constituted clear and 
unmistakable error.  The Board concludes that it does not.  
In order for CUE to exist the "error," if it had not been 
made, would have to manifestly change the outcome of the case 
at the time it was made.  Had the Board correctly applied the 
provisions of 38 C.F.R. § 3.344, a remand for another VA 
examination would have been the most likely outcome, not 
necessarily a decision to restore the 40 percent disability 
evaluation, particularly since the October/December 1981 VA 
examination, which was relied upon in making the reduction, 
had shown an improvement in his condition.  Therefore, it 
does not appear that if the "error" had not occurred the 
outcome of the case would have been manifestly different.  
Rather, the failure to consider the provisions of 38 C.F.R. 
§ 3.344 merely resulted in an incomplete record and was a 
failure in the duty to assist, which is not a valid claim of 
CUE.

The moving party has also alleged that the Board had not 
considered whether he had been entitled to an increased 
evaluation on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1981).  However, this code section was 
considered in determining whether an increased disability 
evaluation was warranted as part of the claim for individual 
unemployability.  Thus, entitlement to an increased degree of 
disability under the provisions of this section was 
considered by the Board in June 1982.

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the June 11, 
1982 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the June 11, 1982 Board decision 
on the grounds of CUE is denied.



		
	C. P. RUSSELL
Member, Board of Veterans' Appeals


 


